110 F.3d 62
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Homer W. WALKER, Plaintiff-Appellant,v.John J. LAMANNA, Warden;  Rodney Tabron, Unit Manager, intheir individual capacity and personally,Defendants-Appellees,andUnited States Department of Justice, Federal Bureau ofPrisons, Defendant.Homer W. WALKER, Plaintiff-Appellant,v.Rodney TABRON;  John J. Lamanna;  Charles Massey, in theirindividual capacity and personally, Defendants-Appellees.
Nos. 96-7784, 96-7933.
United States Court of Appeals, Fourth Circuit.
Submitted March 27, 1997.Decided April 4, 1997.

Homer W. Walker, Appellant Pro Se.  Barbara Dickerson Kocher, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, NC, for Appellees.
Before RUSSELL, LUTTIG, and MICHAEL, Circuit Judges.
PER CURIAM:


1
In No. 96-7933, Walker appeals the district court's order denying relief on his action filed under Bivens v. Six Unknown Named Agents of Fed.  Bureau of Narcotics, 403 U.S. 388 (1971).  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Walker v. Tabron, No. CA-96-488-5-H(1) (E.D.N.C. Dec. 4, 1996).  In No. 96-7784, Walker appeals from the denial of relief on his Bivens claim alleging that the denial of his furlough request violated his right to equal protection.  Our review of the record discloses no reversible error.  Accordingly, we affirm.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED